Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s remarks received on December 3, 2020.
3.	Claims 1-10 are pending in this application.
Allowable Subject Matter
4.	Claims 1-10 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
With regards to independent claim 1, the closest prior art of record fails to teach or reasonable suggest the features of:
“converting a coded value that corresponds to the run value  minus one to a bin string using a binarization method; 
selecting one of candidate modeling contexts according to the current palette index as a selected modeling context; and 
encoding at least one bin of the bin string using context-adaptive binary arithmetic coding (CABAC) according to the selected modeling context”, as recited in independent claim 1, along with all the other limitations.
With regards to independent claim 2, the closest prior art of record fails to teach or reasonable suggest the features of:
 “selecting one of candidate modeling contexts according to the current palette index as a selected modeling context, 2Application No. 16/444,052 Reply to Office Action of March 30, 2020 
decoding at least one bin of a bin string using context-adaptive binary arithmetic coding (CABAC) according to the selected modeling context; 
converting the bin string into a coded value using a binarization method, and 
determining a run value that represents the number of consecutive pixels according to the coded value, the coded value corresponding to the run value minus one”, as recited in independent claim 2, along with all the other limitations.
Dependent claims 3-10 are allowed by virtue of their dependency to the above allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ana Picon-Feliciano/Examiner, Art Unit 2482     


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482